DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.    Receipt is acknowledged of some certified copies of papers required by 37 CFR 1.55.  In particular, a certified copy of KR 10-2018-0119503 has been received.

3.    Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 12 December 2017. It is noted, however, that applicant has not filed a certified copy of the KR 10-2017-1070364 application as required by 37 CFR 1.55. The Examiner particularly notes that an attempt to retrieve the certified copy under the Priority Document Exchange program was unsuccessful.

Response to Amendment

4.	The declaration under 37 CFR 1.132 filed 29 December 2020 is sufficient to overcome the rejection of claims 1-23 based upon the Lee at al. ‘200 and Lee et al. ‘127 references.

Response to Arguments



Allowable Subject Matter

6.	Claims 1-23 are allowed.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 11, 2021